67 S.E.2d 751 (1951)
234 N.C. 558
DEESE
v.
CAROLINA POWER & LIGHT CO.
No. 605.
Supreme Court of North Carolina.
November 28, 1951.
Jones & Jones, Rockingham, for plaintiff-appellant.
Fred W. Bynum, Rockingham, and A. Y. Arledge, Raleigh, for defendant-appellee.
PER CURIAM.
The evidence disclosed no actionable negligence on the part of defendant. The death of plaintiff's intestate evidently resulted from his own independent acts in felling the tree across defendant's tap line and thereafter attempting to cut the tree top or bough in order to release the wire. This is a situation which, under the circumstances here presented, could not have been reasonably foreseen by the defendant. Parker v. Charlotte Electric R. R. Co., 169 N.C. 68, 85 S.E. 33; Stanley v. Smithfield, 211 N.C. 386, 190 S.E. 207.
The judgment of nonsuit is
Affirmed.
JOHNSON, J., took no part in the consideration or decision of this case.